DETAILED ACTION
In Applicant’s Response filed 3/28/22, Applicant has amended claims 1-14; amended the specification; and submitted replacement and new drawing sheets. Currently, claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/28/22.  These drawings are acceptable and, therefore, have been entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second folded tab located at a “point” of the rear side of the backing sheet material “proximate to the dressing material” (as recited in amended claims 8 and 11) and the fourth folded tab located at a “point” of the rear side of the backing sheet material “proximate to the dressing material” (as recited in amended claims 9 and 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no disclosure in the specification of the following limitations in the claims: the second folded tab “located at a point of the rear side of the backing sheet material proximate to the dressing material” as recited in amended claims  8 and 11; and the fourth folded tab “located at a point of the rear side of the backing sheet material proximate to the dressing material” as recited in amended claims  9 and 11.
Appropriate revision is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1, there is no support in the original disclosure of an “adhesive” as recited in amended claim 1.  The original claims and specification only describe that the bandage comprises a “pressure sensitive adhesive” and do not disclose any other potential types of adhesives to be used on the bandage. However, as amended, claim 1 broadly recites “an adhesive” which can be interpreted to include adhesives other than pressure sensitive adhesives and thus is not supported by the original disclosure.
With respect to claims 8-9 and 11, there is no support in the original disclosure for the following new limitations which have been added to the claims: defining that the second folded tab is “located at a point of the rear side of the backing sheet material proximate to the dressing material” as recited in amended claims  8 and 11; and defining that the fourth folded tab is “located at a point of the rear side of the backing sheet material proximate to the dressing material” as recited in amended claims 9 and 11. These amendments are broader than what was originally disclosed in this case because the original claims defined that the second and fourth folded tabs were located at a “midpoint” of the rear side of the backing sheet but as amended, the claims define that the tabs can be located at any “point” (not just the midpoint) so long as it is “proximate to the dressing material”. There is no disclosure of such a configuration in the original specification or illustration of this arrangement in the original drawings. 
Thus, the amendments to the claims are not supported by the original disclosure in this application. 
Claims 2-7, 10 and 12-14 each depend directly or indirectly from a rejected claim and, therefore, contain the same deficiencies as the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dotta (US 4418822).
With respect to claim 1, Dotta discloses an adhesive bandage (adhesive support 5; figs 1-3) comprising:
(a) a portion of backing sheet material defining a forward side and a rear side (the material forming support 5 is interpreted as being a backing sheet – the forward side faces pad 4 and rear side is oppositely disposed on the side of the device that is adjacent to lap 11 in fig 2) having a first side and a second side (opposing ends of the material forming support 5);
(b) adhesive deposited on the forward side of the backing sheet material (abstract lines 7-9);
(c) a portion of dressing material attached to a central area of the forward side of the backing sheet material (dressing pad 4; fig 1) such that adhesive on the backing sheet material is exposed on sides of the dressing material (abstract lines 7-9);
(d) a first portion of release paper (sheath 8) removably attached to the forward side and rear side of the backing sheet material (as shown in figs 2-3; sheath is removably attached to “open” the package as described in col 3 lines 58-66) such that said first portion of release paper extends continuously from the dressing material to the first side of the rear side of the backing sheet material (sheath 8 extends between outwardly folded laps 10 and 11 which are located above and below the transverse center line of the pad 4 to thereby cover the right part of the forward and rear sides of the support 5 as shown in figs 2-3; col 3 lines 24-27);
(e) a second portion of release paper (sheath 9) removably attached to the forward side and rear side of the backing sheet material (as shown in figs 2-3; sheath is removably attached to “open” the package as described in col 3 lines 58-66) such that said second portion of release paper extends continuously from the dressing material to the second side of the rear side of the backing sheet material (sheath 9 extends between outwardly folded laps 10 and 11 which are located above and below the transverse center line of the pad 4 to thereby cover the left part of the forward and rear sides of the support 5 as shown in figs 2-3; col 3 lines 24-27).
	With respect to claim 4, Dotta discloses the invention as claimed (see rejection of claim 1) and Dotta also discloses that the portion of backing sheet material is rectangular (as shown in fig 1, the support 5 is rectangular with curved right/left side edges).
With respect to claim 5, Dotta discloses the invention as claimed (see rejection of claim 1) and Dotta also discloses that the portion of dressing material is rectangular (as shown in figs 1 and 3, pad 4 is rectangular).
With respect to claim 6, Dotta discloses the invention as claimed (see rejection of claim 1) and Dotta also discloses that the first portion of release paper (sheath 8) is rectangular (as shown in figs 2-3, sheath 8 is defined by two rectangular sheets that are attached to one another at end 14).
With respect to claim 7, Dotta discloses the invention as claimed (see rejection of claim 1) and Dotta also discloses that the second portion of release paper (sheath 9) is rectangular (as shown in figs 2-3, sheath 9 is defined by two rectangular sheets that are attached to one another at end 13).
With respect to claim 8, Dotta discloses the invention as claimed (see rejection of claim 1) and Dotta also discloses a first folded tab on the first portion of release paper (folded lap 10 on sheath 8; figs 2-3), the first folded tab (10) located at a midpoint of the dressing material (as shown in fig 2; col 3 lines 25-27), and a second folded tab  on the first portion of release paper (folded lap 11 on sheath 8 as shown in figs 2-3), the second folded tab (11) located at a point of the rear side of the backing sheet material proximate to the dressing material (as shown in fig 2; col 3 lines 25-27).
With respect to claim 9, Dotta discloses the invention as claimed (see rejection of claim 8) and Dotta also discloses a third folded tab on the second portion of release paper (folded lap 10 on sheath 9; figs 2-3), the third folded tab (10) located at a midpoint of the dressing material (as shown in fig 2; col 3 lines 25-27), and a fourth folded tab on the second portion of release paper (folded lap 11 on sheath 8 as shown in figs 2-3), the fourth folded tab (11) located at a point of the rear side of the backing sheet material proximate to the dressing material (as shown in fig 2; col 3 lines 25-27).
With respect to claim 10, Dotta discloses the invention as claimed (see rejection of claim 9) and Dotta also discloses that all folded tabs are folded backwards (the laps 10 and 11 are “outwardly folded” – col 3 lines 25-27), towards their respective release papers (the laps 10 and 11 are folded towards the materials of the sheaths as shown in figs 2-3) to reduce direct contact with the backing sheet material, dressing material, and adhesive portion (the laps 10 and 11 are folded such that they extend over the material of the sheaths as shown in figs 2-3 and therefore are not in direct contact with the material of support 5, pad 4 or the adhesive surface of support 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dotta (US 4418822) in view of Rea (US 2013/0060184).
With respect to claim 2, Dotta discloses the invention as claimed (see rejection of claim 1) but does not disclose that the backing sheet material is a woven fabric material sufficiently breathable as to render it moisture permeable.
Rea teaches an adhesive bandage which includes a backing layer 22 which may be comprised of a number of materials such as paper, woven or non-woven cloth or films (para [0032]) and further teaches that such backing materials are preferably “breathable to facilitate wound healing and water vapor transport from the user's skin which provides a pathway for such migration” (para [0032]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the backing of the device of Dotta from woven fabric material as taught by Rea since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Additionally, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a material that is sufficiently breathable as to render it moisture permeable as taught by Rea to assist with wound healing and water vapor transport from the skin.
With respect to claim 3, Dotta discloses the invention as claimed (see rejection of claim 1) but Dotta does not explicitly disclose that the dressing material has been sterilized and/or is antiseptic. It is well known in the art, however, for wound dressings to be packaged and sterilized in order to destroy any microorganisms that may be present on the material to thereby reduce the risk of disease transmission and/or infection of a wound treated with the device (see i.e. paragraphs [0053, 0067, 0092) of Rea which teaches that the bandages are “packaged and sterilized using known techniques”). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have sterilized the dressing material of the device of Dotta since it is well known in the art to do so, as taught by Rea, to reduce the risk of disease transmission and/or infection. 

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dotta (US 4418822) in view of Walker (US 2018/0353335).
With respect to claim 11, Dotta discloses an adhesive bandage (adhesive support 5; figs 1-3) comprising:
(a) a rectangular portion of backing sheet material defining a forward side and a rear side (the material forming support 5 is interpreted as being a backing sheet – the forward side faces pad 4 and rear side is oppositely disposed on the side of the device that is adjacent to lap 11 in fig 2; as shown in fig 1, the support 5 is rectangular with curved right/left side edges) having a first side and a second side (opposing ends of the material forming support 5);
(b) adhesive deposited on the forward side of the backing sheet material (abstract lines 7-9);
(c) a rectangular portion of dressing material attached to a central area of the forward side of the backing sheet material (dressing pad 4; fig 1; as shown in figs 1 and 3, pad 4 is rectangular) such that adhesive on the backing sheet material is exposed on left and right sides of the dressing material (abstract lines 7-9);
(d) a first rectangular portion of release paper (sheath 8; as shown in figs 2-3, sheath 8 is defined by two rectangular sheets that are attached to one another at end 14) removably attached to the forward side and rear side of the backing sheet material (as shown in figs 2-3; sheath is removably attached to “open” the package as described in col 3 lines 58-66) such that said first portion of release paper extends continuously from a midpoint of the dressing material to the first side of the rear side of the backing sheet material (sheath 8 extends between outwardly folded laps 10 and 11 which are located above and below the transverse center line of the pad 4 to thereby cover the right part of the forward and rear sides of the support 5 as shown in figs 2-3; col 3 lines 24-27);
(e) a first folded tab on the first portion of release paper (folded lap 10 on sheath 8; figs 2-3), the first folded tab (10) located at the midpoint of the dressing material (as shown in fig 2; col 3 lines 25-27);
(f) a second folded tab  on the first portion of release paper (folded lap 11 on sheath 8 as shown in figs 2-3), the second folded tab (11) located at a point of the rear side of the backing sheet material proximate to the dressing material (as shown in fig 2; col 3 lines 25-27).
(g) a second rectangular portion of release paper (sheath 9; as shown in figs 2-3, sheath 9 is defined by two rectangular sheets that are attached to one another at end 13) removably attached to the forward side and rear side of the backing sheet material (as shown in figs 2-3; sheath is removably attached to “open” the package as described in col 3 lines 58-66) such that said second portion of release paper extends continuously from the midpoint of the dressing material to the second side of the rear side of the backing sheet material (sheath 9 extends between outwardly folded laps 10 and 11 which are located above and below the transverse center line of the pad 4 to thereby cover the left part of the forward and rear sides of the support 5 as shown in figs 2-3; col 3 lines 24-27);
(h) a third folded tab on the second portion of release paper (folded lap 10 on sheath 9; figs 2-3), the third folded tab (10) located at a midpoint of the dressing material (as shown in fig 2; col 3 lines 25-27), and 
(i) a fourth folded tab on the second portion of release paper (folded lap 11 on sheath 8 as shown in figs 2-3), the fourth folded tab (11) located at a point of the rear side of the backing sheet material proximate to the dressing material (as shown in fig 2; col 3 lines 25-27).
Dotta does not, however, disclose that the dressing material is cotton lined with a porous polymer coating.
	Walker teaches a wound dressing which includes an absorbent pad that may be formed of cotton and preferably includes “a thin, porous-polymer coating so as to prevent the pad from sticking to the wound” (para [0058]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the dressing material in Dotta from cotton material that is lined with a porous polymer coating as taught by Walker in order to prevent the pad from sticking to a wound during use.
With respect to claim 14, Dotta in view of Walker discloses the invention substantially as claimed (see rejection of claim 11) and Dotta also discloses that all folded tabs are folded backwards (the laps 10 and 11 are “outwardly folded” – col 3 lines 25-27), towards their respective release papers (the laps 10 and 11 are folded towards the materials of the sheaths as shown in figs 2-3) to reduce direct contact with the backing sheet material, dressing material, and adhesive (the laps 10 and 11 are folded such that they extend over the material of the sheaths as shown in figs 2-3 and therefore are not in direct contact with the material of support 5, pad 4 or the adhesive surface of support 5).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dotta (US 4418822) in view of Walker (US 2018/0353335) and further in view of Rea (US 2013/0060184).
With respect to claim 12, Dotta in view of Walker discloses the invention substantially as claimed (see rejection of claim 11) but does not disclose that the backing sheet material is a woven fabric material sufficiently breathable as to render it moisture permeable.
Rea teaches an adhesive bandage which includes a backing layer 22 which may be comprised of a number of materials such as paper, woven or non-woven cloth or films (para [0032]) and further teaches that such backing materials are preferably “breathable to facilitate wound healing and water vapor transport from the user's skin which provides a pathway for such migration” (para [0032]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the backing of the device of Dotta in view of Walker from woven fabric material as taught by Rea since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Additionally, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a material that is sufficiently breathable as to render it moisture permeable as taught by Rea to assist with wound healing and water vapor transport from the skin.
With respect to claim 13, Dotta in view of Walker discloses the invention substantially as claimed (see rejection of claim 11) but Dotta does not explicitly disclose that the dressing material has been sterilized and/or is antiseptic. It is well known in the art, however, for wound dressings to be packaged and sterilized in order to destroy any microorganisms that may be present on the material to thereby reduce the risk of disease transmission and/or infection of a wound treated with the device (see i.e. paragraphs [0053, 0067, 0092) of Rea which teaches that the bandages are “packaged and sterilized using known techniques”). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have sterilized the dressing material of the device of Dotta in view of Walker since it is well known in the art to do so, as taught by Rea, to reduce the risk of disease transmission and/or infection. 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 3/28/22 have been fully considered as follows:
	Regarding the objections to the drawings, Applicant’s replacement drawings have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. New objections have been given, however, as necessitated by Applicant’s amendments.
Regarding the objections to the specification, Applicant’s amendments to the specification have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. New objections have been given, however, as necessitated by Applicant’s amendments.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. New objections have been given, however, as necessitated by Applicant’s amendments.
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn. New rejections have been given, however, as necessitated by Applicant’s amendments.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 15-19 of the Response have been fully considered but are not persuasive. 
	Specifically, the Office has noted Applicant’s arguments on pages 15-18 that the prior art of record differs from the claimed invention because Dotta fails to teach or disclose a release paper removably attached to both sides of the bandage. In particular, Applicant has argued that “sheaths 8 and 9 of Dotta are not directly attached to both sides of support 5, and thus cannot be interpreted to disclose the release papers removably attached to both the forward side and the rear side of the backing sheet material”. The Office is not persuaded by this argument, however, because the claims do not require “direct” attachment between the release paper and the bandage or explicitly recite that the release paper is directly adjacent to or directly contacting the bandage. Applicant has further argued that the device of Dotta differs from the claimed invention because in Dotta, “sheaths 8 and 9 only touch one side of support 5, and do not touch the other side of support 5 whatsoever. Instead, on the other side of support 5, protective films 6 and 7 are attached. The sheaths 8 and 9 are then attached to protective films 6 and 7, not to support 5”. The Office is not persuaded by these arguments, however, because the sheaths 8 and 9 extend over both the top and bottom surfaces of the bandage (this is shown in the figures and is evident from the disclosure in Dotta that the outer sheaths 8 and 9 are provided with outwardly folded laps 10 and 11 above and below the transverse center line of pad 4 – see col 3 lines 24-27). The fact that the portions of sheaths 8 and 9 which extend over the bottom of the bandage are directly adjacent to the films 6 and 7, rather than being directly in contact with or directly attached to the support 5 (i.e. films 6/7 are between the support 5 and sheaths 8/9), does not differentiate the claimed invention from the prior art of record because as discussed above, there are no limitations in the claims which explicitly require “direct” contact or attachment between these elements. Thus, for at least these reasons, the Office is not persuaded by Applicant’s arguments and therefore maintains that the prior art of record reads on claims 1 and 11 as recited in the present application. The Office has also noted Applicant’s arguments on page 19 regarding claims 2-10 and 12-14 but for at least the same reasons as provided above with respect to claims 1 and 11 the Office is not persuaded by these arguments and maintains that the prior art of record reads on the claims substantially as recited in the present application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786